Exhibit MOORE & ASSOCIATES, CHARTERED ACCOUNTANTS AND ADVISORS PCAOB REGISTERED CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the use, in the registration statement on Form S-1, of Prestige Furnishings.com, of our report dated March 31, 2009 on our audit of the financial statements of Prestige Furnishings.com as of December 31, 2008 and 2007, and the related statements of operations, stockholders’ equity and cash flows from inception June 4, 2007 through December 31, 2007 and from inception June 4, 2007 through December 31, 2008, and the reference to us under the caption “Experts.” /s/ Moore & Associates, Chartered Moore & Associates Chartered Las Vegas, Nevada May 26, 6490 West Desert Inn Rd, Las
